Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 1 of 8




          Exhibit C
            Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 2 of 8


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
Wildlife Rehabilitation License - Class I # 1646

                                              LICENSE
                    Under the Environmental Conservation Law (ECL)
                                        Licensee Information

License Issued To:
CARRIE M LEO
3199 WALWORTH RD
WALWORTH, NY 14568

(315) 310-5376
COUNTY: WAYNE
REGION: 8




                                     DEC Contact Information

DIVISION of FISH and WILDLIFE
SPECIAL LICENSES UNIT
625 BROADWAY, ALBANY, NEW YORK 12233-4752
PHONE: (518) 402-8985    FAX: (518) 402-8925
WEBSITE: http://www.dec.ny.gov
                                       License Authorizations

Wildlife Rehabilitation License - Class I
License # 1646

   New License                   Effective Date: 1/9/2012         Expiration Date: 12/31/2016
   Modification # 1              Effective Date: 2/11/2016        Expiration Date: 12/31/2016
   Modification # 2              Effective Date: 6/1/2016         Expiration Date: 12/31/2016


                                         NYSDEC Approval

By acceptance of this license, the licensee agrees that the license is contingent upon strict
compliance with the ECL, all applicable regulations, and all conditions included as part of this
license.

                                         License Regulations

Draft License                                                                 Page 1 of 7
             Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 3 of 8


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
Wildlife Rehabilitation License - Class I # 1646

6 NYCRR Part 189
6 NYCRR Part 184
6 NYCRR Part 182
6 NYCRR Part 175
ECL 11-0919
ECL 11-0537
ECL 11-0535
ECL 11-0515 (3)




WILDLIFE REHABILITATION LICENSE - CLASS I - LICENSE CONDITIONS


 1. WRL - Authorization The licensee is authorized to provide rehabilitative care to injured, orphaned
or distressed wildlife, except no rabies vector species (bats in the Family Vespertilionidae, raccoon (
Procyon lotor ) or striped skunk ( Mephitis mephitis )) may be possessed or rehabilitated pursuant to this
license. Such care may include capture, possession, transport, housing, feeding and release to the wild.
This license does not authorize the licensee to rehabilitate species that are not "wildlife" under the
Environmental Conservation Law.

2. WRL –White-tailed Deer, Black Bear Cubs and Moose Calves Mandatory Notification of
Receipt or Release The licensee shall notify the Special Licenses Unit (SpecialLicenses@dec.ny.gov, 518-
402-8985) within forty-eight (48) hours following the acquisition of any white-tailed deer fawn (Odocoileus
virginianus), American black bear cub (Ursus americanus) or moose calf (Alces alces) and prior to release of any
white-tailed deer fawn, black bear cub or moose calf. The licensee shall notify the Special Licenses Unit upon the
acquisition of any adult white-tailed deer.

 3. WRL – White-tailed Deer, Black Bear and Moose Tagging Requirements The licensee shall, prior
to release, permanently mark any rehabilitated white-tailed deer (Odocoileus virginianus), black bear cub (Ursus
americanus), or moose calf (Alces alces) that has been chemically immobilized or received other drug treatment
with an ear tag stating DO NOT CONSUME, FOR REPLACEMENT TAG CALL: 1-844-332-3267. The licensee
shall notify the Special Licenses Unit as per license condition WRL – Mandatory Notification of Receipt or
Release of White-tailed Deer, Black Bear cubs and Moose calves and report all tagging information prior to
the release of any rehabilitated animal that has been tagged.

 4. WRL – White-tailed Deer Rehabilitation of Adults Restricted The licensee may possess adult white-
tailed deer (Odocoileus virginianus) for the purpose of rendering assistance or transporting for euthanasia
provided that such possession does not exceed 48 hours. Within 48 hours of taking possession of an adult white-
tailed deer the licensee shall either release or euthanize the white-tailed deer.

 5. WRL – White-tailed Deer Fawn Rehabilitation Period White-tailed deer fawns (Odocoileus
virginianus) shall only be possessed for rehabilitation from April 15 to September 15. The licensee shall not
possess any white-tailed deer after September 15 without prior written approval from the Special
Licenses Unit (518-402-8987, SpecialLicenses@dec.ny.gov).

6. WRL –Moose Rehabilitation of Adults Prohibited The licensee shall not take, receive, capture,

Draft License                                                                             Page 2 of 7
             Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 4 of 8


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
Wildlife Rehabilitation License - Class I # 1646

possess or rehabilitate adult moose (Alces alces).

 7. WRL - Moose Calf Rehabilitation Period Moose calves (Alces alces) shall only be possessed for
rehabilitation from April 15 to September 15. The licensee shall not possess any moose after September 15
without prior written approval from the Special Licenses Unit (518-402-8987,
SpecialLicenses@dec.ny.gov).

8. WRL – Black Bear Rehabilitation of Adults Prohibited The licensee shall not take, receive, capture,
possess or rehabilitate adult American black bear (Ursus americanus).

 9. WRL – Black Bear Cubs Weight Restrictions The licensee shall not accept an American black bear
cub weighing over 25 pounds for rehabilitative care without prior written approval from the Special Licenses Unit
(518-402-8987, SpecialLicenses@dec.ny.gov)
The licensee shall not accept any American black bear cub weighing over 100 pounds for rehabilitation.

 10. WRL – Black Bear Cubs Required Release Date The licensee shall release American black bear cubs
(Ursus americanus) no later than September 15 in the year they were received. Black bear cubs that cannot be
released by this date may be held for continued rehabilitative care provided the black bear is released no later than
May 1 of the following year. The licensee shall notify and obtain written approval from the Special Licenses Unit
(SpecialLicenses@dec.ny.gov, 518-402-8985) for any black bear cub deemed necessary to hold after September
15 or after May 1 for overwintered cubs.

11. WRL – White-tailed Deer, Black Bear and Moose Transfer for Continued Possession
Prohibited White-tailed deer (Odocoileus virginianus), American black bear (Ursus americanus) and moose
(Alces alces) possessed under the authority of a wildlife rehabilitation license shall not be transferred to another
license for possession.

12. WRL – Possession of Captive Bred Animals of the Genus Alces, Cervus or Odocoileus
Prohibited if Rehabilitating Wild WTD or Wild Moose The licensee shall not possess any captive bred
animals of the Genus Alces, Genus Cervus or Genus Odocoileus if he or she rehabilitates or possesses any wild
white-tailed deer or wild moose under this license.

 13. WRL – Taxidermy Prohibitions The licensee shall not engage in the art or operation of preparing,
stuffing, and mounting the skins or other parts of animals of the the Genus Alces, Genus Cervus or Genus
Odocoileus if he or she rehabilitates or possesses any wild white-tailed deer or wild moose under this license.

14. WRL – Mute Swan Disposition Live Mute Swans (Cygnus olor) obtained pursuant to this license shall
only be:
a) euthanized;
b) transferred to a Department approved facility authorized to possess live wild mute swans; or
c) released back to the wild as authorized in license condition WRL – Mute Swan Release Restrictions and
WRL – Mandatory Notification of Release of Mute Swans.

 15. WRL – Mute Swan Release Restrictions Mute swans shall not be released to the wild in New York
State except in Orange, Rockland, Putnam, Westchester, Bronx, Kings, Queens, Manhattan, Richmond, Nassau
and Suffolk Counties provided the mute swans:
a) were originally taken from the wild in Orange, Rockland, Putnam, Westchester, Bronx, Kings, Queens,
Manhattan, Richmond, Nassau or Suffolk Counties;
b) are rehabilitated and released by Department licensed wildlife rehabilitators in Orange, Rockland, Putnam,
Westchester, Bronx, Kings, Queens, Manhattan, Richmond, Nassau or Suffolk Counties; and
Draft License                                                                                Page 3 of 7
             Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 5 of 8


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
Wildlife Rehabilitation License - Class I # 1646

c) the licensee shall not release any mute swans without a 6 NYCRR Part 575 Invasive Species permit from the
Department Regional Natural Resources Supervisor (http://www.dec.ny.gov/about/50230.html) authorizing the
specific release location.

 16. WRL – Mute Swan Mandatory Notification of Release The licensee shall notify the Special
Licenses Unit (518-402-8987, SpecialLicenses@dec.ny.gov)
at least forty-eight (48) hours prior to release of any mute swan and shall not release any mute swans without
Department approval.

17. WRL – Endangered or Threatened Species Mandatory Notification of Receipt The licensee
shall notify the Special Licenses Unit (518-402-8987, SpecialLicenses@dec.ny.gov) within forty-eight (48) hours
of the collection or acquisition of any endangered or threatened species.

 18. WRL - Migratory Birds USFWS Permit Requirement for Rehabilitation The licensee shall not
rehabilitate Migratory Birds, as listed in Title 50 of the Code of Federal Regulations Section 10.13, without a
corresponding Federal Permit issued by the United States Fish and Wildlife Service.

19. WRL – Importation of Wildlife into New York State Without Written Permission Prohibited
The licensee shall not import or accept wildlife from outside New York State pursuant to this license without
written permission from the Special Licenses Unit 625 Broadway, Albany, NY 12233
(SpecialLicenses@dec.ny.gov, 518-402-8985).

20. WRL - Transport of Mammals into Nassau and Suffolk Counties Restrictions Mammals held
under this license may not be transported into Nassau or Suffolk Counties without written approval from the
Regional Wildlife Manager
NYSDEC Region 1 Headquarters
SUNY@Stonybrook 50 Circle Rd
Stony Brook, NY 11790-3409

 21. WRL - Release of Rehabilitated Animals to the Wild Wildlife that has been successfully
rehabilitated shall be immediately released to the wild as per Condition: WRL – All - Release of Rehabilitated
Animals to the Wild Requirements, of this license. This license does not authorize permanent possession of
wildlife.

 22. WRL - Release of Rehabilitated Animals to the Wild Requirements When releasing wildlife to
the wild, the licensee shall make every reasonable attempt to release the animal in suitable habitat at or near the
location where it was taken from the wild and where the licensee has permission from the landowner to release the
wildlife. This license does not authorize the licensee to trespass on private property.

23. WRL – Disposition of Non-Releasable Wildlife Wildlife deemed to be incapable of surviving if
released to the wild shall be euthanized or may be transferred to another individual who possesses a valid license
to possess such live, non-releasable animal. The transfer of white-tailed deer, black bear and moose to another
license for possession is prohibited as per license condition WRL – White-tailed Deer, Black Bear and Moose
Transfer for Continued Possession Prohibited.

24. WRL – Animal Carcass Disposition Wildlife held pursuant to this license that dies or is euthanized
shall be:
 a) donated to an individual who possesses a valid license to possess such specimens; or
 b) immediately buried or incinerated; or
 c) utilized as food for wildlife held pursuant to this license.

Draft License                                                                              Page 4 of 7
               Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 6 of 8


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
Wildlife Rehabilitation License - Class I # 1646

25. WRL - Practice of Veterinary Medicine Prohibited The licensee shall not practice veterinary
medicine as defined in the New York State Education Law Article 135.

 26. WRL - Consultation with Licensed Veterinarians The licensee shall consult licensed veterinarians,
as necessary, to ensure that proper medical care is administered to injured, orphaned or distressed wildlife.

27. WRL - Humane and Professional Practice of Wildlife Rehabilitation The licensee shall practice
wildlife rehabilitation in a humane and professional manner.

 28. WRL – Minimizing Habituation The licensee shall employ methods that prevent or minimize
habituation or imprinting of wildlife on humans including limiting contact with the animals and providing caging
that limits the wildlife’s exposure to the licensee and other humans and domestic pets and livestock.

29. WRL – Exhibition Prohibited The licensee shall not exhibit wildlife held pursuant to this license.

 30. WRL – Direct Contact with the Public and Domestic Animals Prohibited The licensee shall not
allow direct contact between wildlife possessed under the authority of this license and the general public,
domestic pets or livestock animals.

31. WRL 1 - Volunteers Authorized The licensee may allow volunteers to assist at his or her wildlife
rehabilitation facility provided that such volunteers do not handle any wildlife.

32. WRL - Wildlife Rehabilitator Identification Card The licensee must carry, on their person, a
Wildlife Rehabilitator Identification card, provided by the NYS DEC, when in possession of wildlife while afield.

33. WRL – Charge for Service Prohibited The licensee shall not require payment for the care or treatment
of wildlife.

34. WRL – Participation in Training Programs The licensee shall participate in training programs
required by the department.

35. WRL – Compliance With Special Licenses Unit Instructions The licensee shall comply with
specific instructions from the Special Licenses Unit regarding the release, transfer or euthanasia of any animals
held pursuant to this license.

 36. WRL – Weekly Maintenance of Wildlife Rehabilitator Log The licensee shall keep and maintain an
accurate record known as the Wildlife Rehabilitator Log on a weekly basis.

 37. WRL – Reporting Requirement The licensee shall submit to the Special Licenses Unit 625 Broadway,
Albany, NY 12233 (SpecialLicenses@dec.ny.gov, 518-402-8985) an accurate and complete Wildlife
Rehabilitation Log and Wildlife Rehabilitator Log Tally prior to December 1 in each year except in the year when
the license expires and the licensee is renewing his or her license. In the year that the licensee is renewing his or
her license, the licensee shall comply with the requirements of license condition: GC – License Renewal.


               GENERAL CONDITIONS - Apply to ALL Authorized Licenses


 1. GC – Licensee Shall Read All Conditions The licensee shall read all license conditions prior to
conducting any activities authorized pursuant to this license.
Draft License                                                                               Page 5 of 7
              Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 7 of 8


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
Wildlife Rehabilitation License - Class I # 1646


2. GC – License is Not Transferrable This license is not transferrable and is valid only for the person
identified as the licensee.

 3. GC – Licensee Responsible for Federal, State or Local Permits/Licenses The licensee is
responsible for obtaining any and all necessary, corresponding Federal, State or local permits or licenses prior to
conducting any activity authorized pursuant to this license.

4. GC – Reasons for Revocation This license may be revoked for any of the following reasons:

i. licensee provided materially false or inaccurate statements in his or her application, supporting documentation
or on required reports;
ii. failure by the licensee to comply with any terms or conditions of this license;
iii. licensee exceeds the scope of the purpose or activities described in his or her application for this license;
iv. licensee fails to comply with any provisions of the NYS Environmental Conservation Law, any other State or
Federal laws or regulations of the department directly related to the licensed activity;
v. licensee submits a check, money order or voucher for this license or application for this license that is
subsequently returned to the department for insufficient funds or nonpayment after the license has been issued.

 5. GC – Licensee Shall Carry Copy of License The licensee shall carry a copy of this license or a
document provided by the department, if relevant, when conducting activities pursuant to this license.

 6. GC – Licensee Shall Notify of Change of Address The licensee shall notify the Special Licenses Unit
in writing, by mail or email, within five (5) days of the official change of residence.

 7. GC – Licensee is Liable for Designated Agents If designated agents are authorized pursuant to this
license, the licensee shall be liable and responsible for any activities conducted by designated agents pursuant to
this license or any actions by designated agents resulting from activities authorized by this license.

 8. GC – Licensee Renewal The licensee shall submit a written request for the renewal of this license prior to
the expiration date listed on the license. The licensee shall include accurate and complete copies of any required
reports with their renewal request. This renewal paperwork shall be sent to:

NYSDEC
Special Licenses Unit
625 Broadway
Albany, NY 12233-4752.

This license is deemed expired on the date of expiration listed on the license.


                 NOTIFICATION OF OTHER LICENSEE OBLIGATIONS


MN– Licensee is Liable
The licensee shall be liable and responsible for any activities conducted under the authority of this license or any
actions resulting from activities authorized by the license.

MN – Access by Law Enforcement
The licensee shall allow representatives of the NYS DEC Division of Law Enforcement to enter the licensed
Draft License                                                                               Page 6 of 7
             Case 6:20-cv-07039-FPG Document 13-4 Filed 03/22/21 Page 8 of 8


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
Wildlife Rehabilitation License - Class I # 1646

premises to inspect his or her operations and records for compliance with license conditions.

Trespassing Prohibited
This license is not a license to trespass. The licensee shall obtain permission from the appropriate landowner/land
manager prior to conducting activities authorized pursuant to this license




Draft License                                                                              Page 7 of 7
